 1
 2
 3
 4
 5
6
 7
 8
               IN THE UNITED STATES DISTRICT COURT
9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                          Case No. 19-MJ-03264
      UNITED STATES OF AMERICA,
13
                      Plaintiff,
14                                          ORDER OF DETENTION
                 v.
15
      DAVID MORENO,
16
                      Defendant.
17
18
                                           I.
19
          The Court conducted a detention hearing:
20
          ❑     On motion of the Government[18 U.S.C. § 31420(1)] in a case:
21
          allegedly involving:
22
               ()a crime of violence.
23
               ()an offense with a maximum sentence of life imprisonment or
24
                death.
25
     //
26
     //
27
28
 1               ()a narcotics or controlled substance offense with the maximum

2                 sentence often or more years.

 3               ( )any felony —where defendant convicted oftwo or more prior

4                 offenses described above.

 5               ( )any felony that is not otherwise a crime of violence that involves a

6                 minor victim, or possession of a firearm or destructive device or any

 7                other dangerous weapon, or a failure to register under 18 U.S.C.

 8                § 2250.

9
10          D     On motion by the Government or on the Court's own motion

11   [18 U.S.C. § 31420(2)] in a case allegedly involving, on further allegation by the

12   Government of:

13               (X)a serious risk that defendant will flee

14               ()a serious risk that the defendant will( )obstruct or attempt to

15                obstruct justice;( )threaten, injure or intimidate a prospective witness

16                or juror, or attempt to do so.

17
18          ❑ The Court concludes that the Government is entitled to a rebuttable

19   presumption that no condition or combination of conditions will reasonably assure

20   the defendant's appearance as required and the safety or any person or the

21   community [18 U.S.C. § 3142(e)(2)].

22
23                                           II.

24          ❑
            X The Court finds that no condition or combination of conditions will

25   reasonably assure: D the appearance ofthe defendant as required.

26                       ❑ the safety of any person or the community.

27          ❑ The Court finds that the defendant has not rebutted by sufficient evidence

28   to the contrary the presumption provided by statute.

                                                   2
 1
2                                           III.
 3         The Court has considered:(a)the nature and circumstances of the offenses)
4    charged, including whether the offense is a crime of violence, a Federal crime of
 5   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
6    or destructive device;(b)the weight of evidence against the defendant;(c)the
 7   history and characteristics of the defendant; and (d)the nature and seriousness of

 8   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
9    considered all the evidence adduced at the hearing and the arguments, the
10   arguments of counsel, and the report and recommendation ofthe U.S. Pretrial
11   Services Agency.
12                                          IV.
13         The Court bases its conclusions on the following:
14         ~ As to risk ofnon-appearance: basis for instant warrant(escape); currently
15   under federal sentence
16         ❑ As to danger to the community:
17
                                                    \i~
Ig

19         ❑      The Court finds a serious risk that the defendant will
20                ❑     obstruct or attempt to obstruct justice.
21                ❑     threaten, injure or intimidate a prospective witness or juror, or
22                      attempt to do so.
23         The Court bases its conclusions on the following:
24                                            VI.

25         IT IS THEREFORE ORDERED that the defendant be detained until trial.
26   The defendant will be committed to the custody of the Attorney General for
27   confinement in a corrections facility separate, to the extent practicable, from
28   persons awaiting or serving sentences or being held in custody pending appeal.

                                                3
 1   The defendant will be afforded reasonable opportunity for private consultation

2    with counsel. On order of a Court of the United States or on request of any

 3   attorney for the Government, the person in charge of the corrections facility in

4    which defendant is confined will deliver the defendant to a United States Marshal

 5   for the purpose of an appearance in connection with a court proceeding.

6 [18 U.S.C. § 3142(1)]


     Dated: 09/3/2019
 8
                                            HON.ROZELLA A. OLIVER
9                                           UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
